Dismissed and Opinion Filed April 22, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00199-CR
                              No. 05-21-00200-CR
                       MARIAH BARKER, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F19-35335-T & F19-35336-T

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                           Opinion by Justice Molberg
      On May 7, 2020, after Mariah Barker pleaded guilty to possession of

methamphetamine and possession of cocaine, the trial court deferred adjudication of

guilt for four years. Thereafter, the State filed motions to proceed with an

adjudication of guilt in each case, alleging appellant had violated numerous terms

and conditions of her probation. On March 17, 2021, the trial court continued

appellant on probation for an additional year and modified the conditions of her

community supervision in each case. Appellant’s notices of appeal, dated March 22,

2021, were filed in this Court on March 29, 2021.
      As a general rule, an appellate court may consider appeals by criminal

defendants only after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—

Dallas 1998, no pet.). With regards to deferred adjudication, the Legislature has

authorized appeal of only two types of orders: (1) an order granting deferred

adjudication, and (2) an order imposing punishment pursuant to an adjudication of

guilt. Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006). Orders

modifying the terms or conditions of deferred adjudication are not themselves

appealable. Id.

      Here, there are no judgments of conviction. Rather, the trial court continued

appellant on probation in each case. We do not have jurisdiction over an order

continuing a defendant on community supervision. See id.

      We dismiss these appeals for lack of jurisdiction.




210199f.u05                               /Ken Molberg/
210200f.u05                               KEN MOLBERG
Do Not Publish                            JUSTICE
TEX. R. APP. P. 47.2(b)




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MARIAH BARKER, Appellant                     On Appeal from the 283rd Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00199-CR          V.               Trial Court Cause No. F19-35335-T.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Goldstein and
                                             Smith participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 22nd day of April, 2021.




                                       –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MARIAH BARKER, Appellant                     On Appeal from the 283rd Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00200-CR          V.               Trial Court Cause No. F19-35336-T.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Goldstein and
                                             Smith participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 22nd day of April, 2021.




                                       –4–